DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Objections
Claim 28 is objected to because of the following informalities:  
Claim 28 recites “bonding a second device die bonded to a first device die” in line 2.  The word “bonded” is extraneous. 
Claim 28 recites “bonding one or more inactive structures bonded to the first device die” in line 3.  The word bonded is extraneous. 
 Appropriate correction is required. 
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 1, 2, 8, 21, 27, 28 and 29 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lin (US 2016/0322330).
Regarding claim 1.
Lin teaches a method comprising: providing a first device die (102) (paragraph 13), the first device die comprising an active device disposed therein (paragraph 14), the first device die having a first surface area (paragraph 23) (fig 1b); bonding a second device die (104) to the first device die (102) (paragraph 14), the second device die having a second surface area less than one-half the first surface area (paragraph 23); bonding one or more inactive structures (106) to the first device die (102) (paragraph 15), the one or more inactive structures having a cumulative third surface area (paragraph 25) (fig 1b), the second surface area and the cumulative third surface area together being greater than one-half the first surface area (fig 1b); and filling a gap laterally surrounding the second device die and the one or more inactive structures with a gap-fill material (124) (fig 1b) (paragraph 13).
 Regarding claim 2
Lin teaches forming a through via (126) in the gap fil material (124) (paragraph 13). 
 Regarding claim 8.
Lin teaches the one or more inactive structures (106) are free from an electrical coupling to the active device of the first device die (102) (fig 1a) (paragraph 23).
  Regarding claim 21.
Lin teaches a method comprising: bonding a second device die (104) to a first device die (102) (fig 1a), the first device die (104) having a first footprint (fig 1b), the second device die having a second footprint less than half the first footprint (fig 1b), the second device die (104) comprising a semiconductor substrate (paragraph 12); bonding one or more inactive structures (106) to the first device die (102) adjacent the second device die (104), the one or more inactive structures (106) comprising a semiconductor substrate free of any active devices (paragraph 14); depositing a dielectric fill material (124) laterally surrounding the second device die (104) and the one or more inactive structures (106) (paragraph 12,16); and forming a connector structure (120) over the dielectric fill material (124), the connector structure electrically coupled to the second device die (104) (paragraph 19-21).  
 Regarding claim 27.
Lin teaches the second device die (104) and the one or more inactive structures (106) have varying thicknesses, further comprising: leveling an upper surface of the second device die and upper surfaces of the one or more inactive structures so that they each have a same thickness (fig 1a). 
    PNG
    media_image1.png
    179
    668
    media_image1.png
    Greyscale

 Regarding claim 28.
Lin a method comprising: bonding a second device die (104) bonded to a first device die (102) (paragraph 12); bonding one or more inactive structures (106) bonded to the first device die (102), wherein a cumulative area of the second device die and the one or more inactive structures is greater than 50% of an area of the first device die (fig 1b) (paragraph 15-20); depositing a dielectric layer (124) to laterally surround the second device die and the one or more inactive structures (fig 1a) (paragraph 12); and forming a connector structure (120) disposed over the dielectric layer (fig 1a), the connector structure electrically coupled to the second device die (fig 1a) (paragraph 19).
 
    PNG
    media_image2.png
    255
    576
    media_image2.png
    Greyscale

 Regarding claim 29.
Lin teaches a first inactive structure of the one or more inactive structures comprises a semiconductor substrate, a dielectric bonding layer, and one or more of: a tensile film, metal lines, bond pads disposed in the dielectric bonding layer (118), or through-vias disposed in the semiconductor substrate (fig 1a) (paragraph 21).
   Regarding claim 30.
Lin teaches a first inactive structure (106) of the one or more inactive structures has a first sidewall aligned to a sidewall of the first device die (102) (fig 1b).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

   Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0322330) as applied to claim 1 and further in view of Chen (US 2019/0148351)
Regarding claim 3.
Lin teach elements of the claimed invention above.
Lin does not teach the method of attaching structures.
Chen teaches bonding a first structure (44a) (paragraph 15) to the first die (20) (paragraph 26) comprises:
placing the first structure on the first die (fig 2);
pressing the first structure against the first die; and
annealing the combination of the first inactive structure and the first device die (paragraph 28-30).
It would have been obvious to one of ordinary skill in the art to place, press and heat the device to form a bond in order to form a bond by metallic interdiffusion (paragraph 29)
  Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0322330) in view of Chen (US 2019/0148351) as applied to claim 3 and further in view of Yu (US 2018/0138101).
Regarding claim 4.
Lin in view of Chen teaches elements of the claimed invention above.
Lin in view of Chen does not teach the method comprises an inactive device overlapping a dicing line.
Yu teaches method comprises an inactive structure (106) overlapping a dicing line of the first device die (70) and covers a portion of a third device die, the third device die adjacent the first device die.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0322330) as applied to claim 1 and further in view of Yuan (US 2017/0092626)
Regarding claim 3.
Lin teach elements of the claimed invention above.
Lin does not teach the method of attaching structures.
Yuan teaches bonding a first inactive structure (102) of the one or more inactive structures (paragraph 15) to the first device die (200) (paragraph 26) comprises:
placing the first inactive structure on the first device die (fig 1c,1d);
pressing the first inactive structure against the first device die; and
annealing the combination of the first inactive structure and the first device die (paragraph 27-29).
It would have been obvious to one of ordinary skill in the art to place, press and heat the device to form a bond in order to strengthen the intermolecular interactions between the structures (paragraph 29) 
   Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0322330) as applied to claim 1 and further in view of Yuan (US 2017/0092626)
Regarding claim 7.
Lin teach elements of the claimed invention above.
Lin does not teach the method of attaching structures.
Yuan teaches bonding the second device die (102) to the first device die (200) comprises: aligning second bond pads (123) of the second device die to first bond pads (223) of the first device die (fig 3a); pressing the second bond pads (123) to the first bond pads (paragraph 29); and annealing the second device die and first device die to interdiffuse a metallic material of the first bond pads (223) with a metallic material of the second bond pads (123) (fig 3b) (paragraph 29).
It would have been obvious to one of ordinary skill in the art to place, press and heat the device to form a bond in order to strengthen the intermolecular interactions between the structures (paragraph 29)
 Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Yu (US 10153222) in view of Lin (US 2016/0322330)
 Regarding claim 1.
Yu teaches a method comprising: providing a first device die (70), the first device die comprising an active device disposed therein, the first device die having a first surface area (fig 3) (paragraph 19); bonding a second device die (68) to the first device die (70), the second device die having a second surface area less than one-half the first surface area (fig 13) (column 12 lines 10-35); bonding one or more inactive structures (106) to the first device die (70), the one or more inactive structures having a cumulative third surface area (fig 13), the second surface area and the cumulative third surface area together being greater than one-half the first surface area (fig 13); and filling a gap laterally surrounding the second device die and the one or more inactive structures with a gap-fill material (112) (fig 14) (column 12 lines 30-45).
Yu does not teach that the active structure combined with the inactive structure comprises more than half of the area of the underlying die.
Lin teaches a method comprising: providing a first device die (102) (paragraph 13), the first device die comprising an active device disposed therein (paragraph 14), the first device die having a first surface area (paragraph 23) (fig 1b); bonding a second device die (104) to the first device die (102) (paragraph 14), the second device die having a second surface area less than one-half the first surface area (paragraph 23); bonding one or more inactive structures (106) to the first device die (102) (paragraph 15), the one or more inactive structures having a cumulative third surface area (paragraph 25) (fig 1b), the second surface area and the cumulative third surface area together being greater than one-half the first surface area (fig 1b) (paragraph 13).
It would have been obvious to one of ordinary skill in the art for the inactive structure to occupy more than half of the underlying area in order the CTE of the package tier and thereby control minimize the possible warpage (Lin paragraph 15,16)
 Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 10153222) in view of Lin (US 2016/0322330) as applied to claim 1 and further in view of Chen (US 2019/0148351)
Regarding claim 3.
Yu teaches elements of the claimed invention above.
Yu further teaches direct connection between between the first device die and the one or more inactive structures (column 6 lines 30-40).
Yu does not teach the process of bonding.
Chen teaches   bonding a first inactive structure of the one or more inactive structures to the first device die comprises: placing the first structure (42a) on the first device die (4); pressing the first structure against the first device die; and annealing the combination of the first inactive structure and the first device die (paragraph 28) (fig 2).
It would have been obvious to one of ordinary skill in the art to bond the structures by pressing and annealing because pressing the components will bring the metal elements into close proximity and heat will cause interdiffusion of the metal elements thereby creating a bond.
 Regarding claim 4.
Yu teaches the first inactive structure overlaps a dicing line of the first device die and covers a portion of a third device die, the third device die adjacent the first device die.     
 Allowable Subject Matter
Claims 5, 6, 7, 22, 23, 24, 25, 26, 31, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach:
A method comprising: providing a first device die having a first surface area; bonding a second device die to the first device die, the second device die having a second surface area less than one-half the first surface area; bonding one or more inactive structures to the first device die, the one or more inactive structures having a cumulative third surface area, the second surface area and the cumulative third surface area together being greater than one-half the first surface area; and further comprising: forming a redistribution structure over a gap-fill material; forming a connector structure over the redistribution structure; and singulating the first device die from a wafer to form a singulated device package including the first device die, the second device die, and at least a portion of the one or more inactive structures.
A method comprising: providing a first device die having a first surface area; bonding a second device die to the first device die, the second device die having a second surface area less than one-half the first surface area; bonding one or more inactive structures to the first device die, the one or more inactive structures having a cumulative third surface area, the second surface area and the cumulative third surface area together being greater than one-half the first surface area; and wherein bonding the second device die to the first device die comprises: aligning second bond pads of the second device die to first bond pads of the first device die; pressing the second bond pads to the first bond pads; and annealing the second device die and first device die to interdiffuse a metallic material of the first bond pads with a metallic material of the second bond pads.
        A method comprising: bonding a second device die to a first device die, the second device die having a second footprint less than half the first device footprint; bonding one or more inactive structures to the first device die; depositing a dielectric fill material laterally surrounding the second device die and the one or more inactive structures; and forming a connector structure over the dielectric fill material coupled to the second device die, a first inactive structure of the one or more inactive structures comprises a semiconductor substrate and a dielectric bonding layer, wherein bonding the one or more inactive structures further comprises fusing the dielectric bonding layer to a dielectric bonding layer of the first device die.
A method comprising: bonding a second device die and one or more inactive structures to a first device die, wherein a cumulative area of the second device die and the one or more inactive structures is greater than 50% of an area of the first device die; depositing a dielectric layer to laterally surround the second device die and the one or more inactive structures; and forming a connector structure disposed over the dielectric layer, the connector structure electrically coupled to the second device die.singulating a workpiece containing the first device die, the singulating cutting through a first inactive structure of the one or more inactive structures so that part of the first inactive structure remains with a first package and another part of the first inactive structure remains with a second package. 
A method comprising: bonding a second device die and one or more inactive structures to a first device die, wherein a cumulative area of the second device die and the one or more inactive structures is greater than 50% of an area of the first device die; depositing a dielectric layer to laterally surround the second device die and the one or more inactive structures; and forming a connector structure disposed over the dielectric layer, the connector structure electrically coupled to the second device die, and a connector of the connector structure is electrically coupled to the first device die through a first inactive structure of the one or more inactive structures.
 Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817             

/BRADLEY SMITH/Primary Examiner, Art Unit 2817